DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Applicant’s Amendment filed on 15 July 2022.
The instant Application was filed on 28 August 2020, claiming provisional priority to 19 March 2019.
Claim(s) 73-92 is/are pending and present for examination.  Claim(s) 73, 81, and 86 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 August 2022 is being considered by the examiner.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 73-75, 78, 80, 81, 83, and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silkey et al, USPGPUB No. 2018/0165375, filed on 29 April 2016, claiming provisional priority to 1 May 2015, and published on 14 June 2018, in view of Raghunath, USPGPUB No. 2012/0271828, filed on 21 April 2011, and published on 25 October 2012.
As per independent claim 73, Silkey, in combination with Raghunath, discloses:
An apparatus for interfacing to a digital content classification system, the apparatus comprising: 
an electronic memory {See Silkey, [0033], wherein this reads over “System 200 preferably includes a main memory 215 and may also include a secondary memory 220.”}; 
a microprocessor, programmable with a set of instructions to store information in the electronic memory and that, when executed by the microprocessor {See Silkey, [0031], wherein this reads over “System 200 preferably includes one or more processors, such as processor 210. Additional processors may be provided, such as an auxiliary processor to manage input/output, an auxiliary processor to perform floating point mathematical operations, a special-purpose microprocessor having an architecture suitable for fast execution of signal processing algorithms (e.g., digital signal processor), a slave processor subordinate to the main processing system (e.g., back-end processor), an additional microprocessor or controller for dual or multiple processor systems, or a coprocessor”}, cause the microprocessor to: 
detect a first input comprising a digital media content for storage in the electronic memory {See Silkey, [0098], wherein this reads over “Process 500 starts when a content object (e.g., image, video, webpage, electronic document, etc.) is received in step 505.”; [0111], wherein this reads over “A doctor may utilize the content management system of application 300 to create a new webpage, directed to the subject matter of liposuction, for his or her website. Application 300 may provide one or more user interfaces comprising one or more inputs into which the doctor may enter content and metadata for the webpage.”}; 
present, via a data input device, metadata choices comprising a set of prescribed descriptors stored in the electronic memory, the set of prescribed descriptors identifying the digital media content {See Silkey, [0112], wherein this reads over “Application 300 may provide automatic suggestions, in this manner, for any of the inputs by the doctor, thereby promoting the use of currently-accepted taxonomies in the creation of metadata and/or content.”};
detect a second input comprising a selection of metadata from among the metadata choices {See Silkey, [0113], wherein this reads over “These identified related metadata fields may be unknown, in which case a user may be prompted to enter values for them, or known (e.g., based on the knowledge structure and/or data already associated with the content object).”}; and, 
associate, within the electronic memory, the selection of metadata with the digital media content {See Silkey, [0113], wherein this reads over “These identified related metadata fields may be unknown, in which case a user may be prompted to enter values for them, or known (e.g., based on the knowledge structure and/or data already associated with the content object).”}; and, 
wherein the information in the electronic memory further comprises, as nodes in the digital content classification system, a set of keywords linked to the metadata by at least one of a synonym, a homonym, or a foreign language translation {See Silkey, [0113], wherein this reads over “In addition, inference engine 310 may match known keywords with accepted, popular, and/or normalizing synonyms, and automatically suggest the matched synonyms to a user for association with a content object or automatically add the matched synonyms to the metadata associated with the content object. In this manner, the metadata of related content objects can be normalized (e.g., include identical labels or metadata values). For example, in response to detecting that an uploaded content object is a photograph and features a nose (e.g., based on facial recognition), application 300 may suggest associating the photograph with a label of "rhinoplasty" and/or other attributes or automatically associate the photograph with the label of "rhinoplasty" and/or other attributes. Application 300 may do this for every uploaded photograph featuring a nose, such that the metadata associated with all rhinoplasty photographs are normalized, for example, by each including the label of "rhinoplasty."”},
wherein the set of keywords linked to the metadata by the foreign language translation is based on an ontological network formulated by multi-lingual mapping that provides qualifying translations of each keyword {See Raghunath, [0021], wherein this reads over “In one example, a corpus of search logs (e.g., log of search queries submitted to a search engine by users) in a target language can be used to determine which of multiple candidate keyword translations is likely to be the best translation for an keyword in a source language. Such a determination can be based on a variety of factors, such as a frequency of occurrence for each of the candidate keywords in the search logs. For instance, one or more candidate keywords in the target language that occur in the search logs with the greatest frequency can be selected as the best translation of a keyword in the source language”; and [0022], wherein this reads over “The keyword can first be translated into a number of candidate keywords in French (e.g., using a machine translation process, or using an electronic language-to-language dictionary)”},
wherein the translations are deemed as qualifying based on at least one of a predetermined set of criteria and a dynamic set of criteria {See Raghunath, [0023], wherein this reads over “Localized translation can be used for translation of any of a variety of content, such as advertising keywords and/or descriptive keywords that are associated with content (e.g., keywords describing the subject matter of images, videos, articles, etc.). For example, an advertiser can go through several revisions for a set of keywords associated with an advertising campaign (e.g., collection of advertisements for a particular product/service) before arriving at a set of keywords that accurately target users likely to be interested in the advertising campaign"; and [0024], wherein this reads over “metadata (e.g., keywords) associated with an image can be translated using localized translation to accurately describe the subject matter of the image in another language. Such translated metadata (e.g., keywords) can be used in a variety of ways. For instance, a search engine providing an image search feature can use translated keywords to serve images to users submitting image search queries in other languages”}, and, 
wherein a search for any one of the set of keywords retrieves the digital media content from the electronic memory {See Silkey, [0043], wherein this reads over “In response, application 300 may search the metadata associated with content objects 322 in data database 114A to identify all content objects that match the criteria specified in the filter request 362, and return any identified content objects 350 (or an indication that no content objects were identified) in a filter response 364. Matched content object(s) 350 may be wrapped with the optimal metadata, metadata structure, and metadata format (e.g., based on the type of content object, requesting system 360, etc.).”}. 
	Silkey fails to disclose the claimed features of “wherein the set of keywords linked to the metadata by the foreign language translation is based on an ontological network formulated by multi-lingual mapping that provides qualifying translations of each keyword” and “wherein the translations are deemed as qualifying based on at least one of a predetermined set of criteria and a dynamic set of criteria.”
	Raghunath is directed to the invention of translating keywords from a source language to a target language using a machine translation process.
	As per the claimed feature of “wherein the set of keywords linked to the metadata by the foreign language translation is based on an ontological network formulated by multi-lingual mapping that provides qualifying translations of each keyword,” Raghunath discloses “a corpus of search logs (e.g., log of search queries submitted to a search engine by users) in a target language can be used to determine which of multiple candidate keyword translations is likely to be the best translation for an keyword in a source language” and that “[t]he keyword can first be translated into a number of candidate keywords in French (e.g., using a machine translation process, or using an electronic language-to-language dictionary).”  See Raghunath, [0021]-[0022].  That is, Raghunath discloses that keywords may be translated to another language (i.e. foreign language translation) based on a corpus of search logs and/or a language-to-language dictionary (i.e. based on an ontological network formulated by multi-lingual mappings).
	As per the claimed feature of “wherein the translations are deemed as qualifying based on at least one of a predetermined set of criteria and a dynamic set of criteria,” Raghunath discloses that “[l]ocalized translation can be used for translation of any of a variety of content, such as advertising keywords and/or descriptive keywords that are associated with content (e.g., keywords describing the subject matter of images, videos, articles, etc.).”  See Raghunath, [0023].  The disclosure of “advertising keywords” and “descriptive keywords” would read upon the claimed feature of wherein the translations are deemed as quality based on “at least one of a predetermined set of criteria.” Additionally, Raghunath discloses that “an advertiser can go through several revisions for a set of keywords associated with an advertising campaign (e.g., collection of advertisements for a particular product/service) before arriving at a set of keywords that accurately target users likely to be interested in the advertising campaign."  Id.  The disclosure of allowing “revisions for a set of keywords” would read upon the claimed feature of wherein the translations are deemed as quality based on “a dynamic set of criteria.”
	Wherein Raghunath discloses the aforementioned features directed to keyword translations for mutli-lingual documents and media items, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to improve the prior art of Silkey with that of Raghunath for the predictable result of a system wherein the keywords and metadata of Silkey may be further processed and translated according to the disclosed features found in Raghunath.
As per dependent claim 74, Silkey, in combination with Raghunath, discloses:
The apparatus according to claim 73, wherein the first input and the second input are supplied by a computer vision device capable of interpreting a digital image within the digital media content {See Silkey, [0102], wherein this reads over “In an embodiment, these metadata schema(s) (e.g., corresponding to the subsets or subgraphs described with respect to the disclosed knowledge graph) may be identified based on the metadata received and/or detected in step 515. For instance, continuing the example described above in which the user-input description of an image is matched to a value of "dental veneers" in construct database 114B, this value in construct database 114B may be associated, either directly or indirectly, with a "medical procedure" schema type.”}. 
As per dependent claim 75, Silkey, in combination with Raghunath, discloses:
The apparatus according to claim 74, wherein the computer vision device is programmed to detect, within the digital image, at least one of a primary object, a secondary object, and an activity {See Silkey, [0102], wherein this reads over “In an embodiment, these metadata schema(s) (e.g., corresponding to the subsets or subgraphs described with respect to the disclosed knowledge graph) may be identified based on the metadata received and/or detected in step 515. For instance, continuing the example described above in which the user-input description of an image is matched to a value of "dental veneers" in construct database 114B, this value in construct database 114B may be associated, either directly or indirectly, with a "medical procedure" schema type.”}. 
As per dependent claim 78, Silkey, in combination with Raghunath, discloses:
The apparatus according to claim 73, wherein the digital media content comprises at least one of a digital image, a digital video, a digital text information, and a digital audio track {See Silkey, [0050], wherein this reads over “In an embodiment, application 300 may comprise or be communicatively connected (e.g., via network(s) 120) to a content management system (e.g., for content objects 322 stored in data database 114A), which enables a user (e.g., website operator) to efficiently manage multiple content objects, such as text, photographs or other images, videos, electronic documents, layouts, themes, and/or the like.”}. 
As per dependent claim 80, Silkey, in combination with Raghunath, discloses:
The apparatus according to claim 73, wherein at least one keyword in the set of keywords is associated with an object within the digital media content {See Silkey, [0070], wherein this reads over “Knowledge base 320 is a data management system that enables application 300 to guide user inputs (e.g., title, description, keywords, and/or other metadata for a content object), and translate and provide those user inputs in respective metadata structure(s) and/or markup format(s) that are best suited to the context.”}. 
As per independent claim 81, Silkey, in combination with Raghunath, discloses:
A method, implemented on a computer, for interfacing to a digital content classification system, comprising the steps of:
storing, in an electronic database, a set of metadata for use in identifying digital media content, the set of metadata including at least one prescribed keyword arranged as an interconnected node in the digital content classification system {See Silkey, [0049], wherein this reads over “Construct database 114B may store metadata fields of a schema (e.g., in a knowledge structure, as described elsewhere herein) that can be intelligently associated with content objects, based on embedded metadata, media type, user input, etc.”}; 
linking the at least one prescribed keyword to at least one foreign language counterpart based on an ontological network formulated by multi-lingual mapping that provides qualifying translations of each keyword {See Raghunath, [0021], wherein this reads over “In one example, a corpus of search logs (e.g., log of search queries submitted to a search engine by users) in a target language can be used to determine which of multiple candidate keyword translations is likely to be the best translation for an keyword in a source language. Such a determination can be based on a variety of factors, such as a frequency of occurrence for each of the candidate keywords in the search logs. For instance, one or more candidate keywords in the target language that occur in the search logs with the greatest frequency can be selected as the best translation of a keyword in the source language”; and [0022], wherein this reads over “The keyword can first be translated into a number of candidate keywords in French (e.g., using a machine translation process, or using an electronic language-to-language dictionary)”}, wherein the translations are deemed as qualifying based on at least one of a predetermined set of criteria and a dynamic set of criteria {See Raghunath, [0023], wherein this reads over “Localized translation can be used for translation of any of a variety of content, such as advertising keywords and/or descriptive keywords that are associated with content (e.g., keywords describing the subject matter of images, videos, articles, etc.). For example, an advertiser can go through several revisions for a set of keywords associated with an advertising campaign (e.g., collection of advertisements for a particular product/service) before arriving at a set of keywords that accurately target users likely to be interested in the advertising campaign"; and [0024], wherein this reads over “metadata (e.g., keywords) associated with an image can be translated using localized translation to accurately describe the subject matter of the image in another language. Such translated metadata (e.g., keywords) can be used in a variety of ways. For instance, a search engine providing an image search feature can use translated keywords to serve images to users submitting image search queries in other languages”};
accepting as input the at least one prescribed keyword to describe the digital media content  {See Silkey, [0090], wherein this reads over “As discussed elsewhere herein, construct database 114B may store a representation of an internal knowledge structure. The knowledge structure may comprise known, hierarchically-arranged metadata nodes or fields that can be associated with a content object based on the type of content object and other metadata (e.g., automatically detected or intuited, collected from a user, etc.).”};
storing the digital media content in the electronic database {See Silkey, [0090], wherein this reads over “As discussed elsewhere herein, construct database 114B may store a representation of an internal knowledge structure. The knowledge structure may comprise known, hierarchically-arranged metadata nodes or fields that can be associated with a content object based on the type of content object and other metadata (e.g., automatically detected or intuited, collected from a user, etc.).”}; and, 
associating the at least one prescribed keyword with the stored digital media content so that a subsequent search using at least one of the at least one prescribed keyword and the at least one foreign language counterpart linked therewith retrieves the digital media content from the electronic database {See Silkey, [0100], wherein this reads over “In step 515, metadata, associated with the content object received in step 505, is received and/or detected. At least a portion of this metadata may be received from a user via one or more user interfaces (e.g., in response to one or more prompts). For example, application 300 may prompt the user to describe the content object, in response to which the user may enter a description of the content object. Additionally or alternatively, at least a portion of this metadata may be automatically detected based on metadata previously associated with the content object.”}. 
Silkey fails to disclose the claimed features of “linking the at least one prescribed keyword to at least one foreign language counterpart based on an ontological network formulated by multi-lingual mapping that provides qualifying translations of each keyword, wherein the translations are deemed as qualifying based on at least one of a predetermined set of criteria and a dynamic set of criteria.”
As per the claimed feature of “linking the at least one prescribed keyword to at least one foreign language counterpart based on an ontological network formulated by multi-lingual mapping that provides qualifying translations of each keyword,” Raghunath discloses “a corpus of search logs (e.g., log of search queries submitted to a search engine by users) in a target language can be used to determine which of multiple candidate keyword translations is likely to be the best translation for an keyword in a source language” and that “[t]he keyword can first be translated into a number of candidate keywords in French (e.g., using a machine translation process, or using an electronic language-to-language dictionary).”  See Raghunath, [0021]-[0022].  That is, Raghunath discloses that keywords may be translated to another language (i.e. foreign language translation) based on a corpus of search logs and/or a language-to-language dictionary (i.e. based on an ontological network formulated by multi-lingual mappings).
	As per the claimed feature of “wherein the translations are deemed as qualifying based on at least one of a predetermined set of criteria and a dynamic set of criteria,” Raghunath discloses that “[l]ocalized translation can be used for translation of any of a variety of content, such as advertising keywords and/or descriptive keywords that are associated with content (e.g., keywords describing the subject matter of images, videos, articles, etc.).”  See Raghunath, [0023].  The disclosure of “advertising keywords” and “descriptive keywords” would read upon the claimed feature of wherein the translations are deemed as quality based on “at least one of a predetermined set of criteria.” Additionally, Raghunath discloses that “an advertiser can go through several revisions for a set of keywords associated with an advertising campaign (e.g., collection of advertisements for a particular product/service) before arriving at a set of keywords that accurately target users likely to be interested in the advertising campaign."  Id.  The disclosure of allowing “revisions for a set of keywords” would read upon the claimed feature of wherein the translations are deemed as quality based on “a dynamic set of criteria.”
Wherein Raghunath discloses the aforementioned features directed to keyword translations for mutli-lingual documents and media items, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to improve the prior art of Silkey with that of Raghunath for the predictable result of a system wherein the keywords and metadata of Silkey may be further processed and translated according to the disclosed features found in Raghunath.
As per dependent claim 83, Silkey, in combination with Raghunath, discloses:
The method according to claim 81, further comprising the step of: 
associating a set of related terms from the digital content classification system to the at least one prescribed keyword so that a subsequent search of the electronic database for at least one of the set of associated related terms retrieves the digital media content from the electronic database {See Silkey, [0043], wherein this reads over “In response, application 300 may search the metadata associated with content objects 322 in data database 114A to identify all content objects that match the criteria specified in the filter request 362, and return any identified content objects 350 (or an indication that no content objects were identified) in a filter response 364. Matched content object(s) 350 may be wrapped with the optimal metadata, metadata structure, and metadata format (e.g., based on the type of content object, requesting system 360, etc.).”}. 
As per dependent claim 85, Silkey, in combination with Raghunath, discloses:
The method according to claim 84, wherein the taxonomy administrator is one of a smart machine and a user {See Silkey, [0060], wherein this reads over “In addition, application 300 may employ an inference engine 310. Specifically, in an embodiment, application 300 uses a combination of human input and machine learning to analyze the metadata associated with managed content objects 322 to identify, for example, commonly-used labels and naming conventions.”}. 

Claims 76 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silkey, in view Raghunath, and in further view of Bubash et al, USPGPUB No. 2014/0280390, filed on 14 March 2013, and published on 18 September 2014.
As per dependent claim 76, Silkey, in combination with Raghunath and Bubash, discloses:
The apparatus according to claim 73, wherein a numerical score is associated with at least one keyword in the set of keywords and is thereafter used to automatically determine an ordering of the keyword {See Bubash, [0037], wherein this reads over “In one embodiment, frequency, weighting, and/or priority values can be computed to determine a score which can be utilized to rank keywords in order of significance. For example, when the keyword (e.g., Julie) score (e.g., two thousand) is above a threshold value (e.g., one thousand), the keyword can be ranked up, and when the keyword (e.g., Victor) score (e.g., five hundred) is below the threshold value, the keyword can be ranked down. It should be appreciated that the score can be computed utilizing arbitrarily complex algorithms. For example, score can be an average of each attribute or can be a value computed utilizing one or more mathematical formulas”}. 
Silkey is directed to the invention of enhanced metadata collection and output.  The combination of Silkey and Raghunath fails to disclose the claimed feature of “wherein a numerical score is associated with at least one keyword in the set of keywords and is thereafter used to automatically determine an ordering of the keyword.”
Bubash is directed to the invention of enabling intelligent media naming and icon generation utilizing semantic metadata.  Specifically, Bubash discloses that “frequency, weighting, and/or priority values can be computed to determine a score which can be utilized to rank keywords in order of significance” such that the keywords can be ranked according to the score.  See Bubash, [0037].  That is, Bubash discloses that a score may be assigned to a keyword (i.e. the claimed feature of “a numerical score is associated with at least one keyword in the set of keywords”) such that the keyword may be ordered according to the score (i.e. the claimed feature of “automatically determine an ordering of the keyword”).  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Silkey with that of Bubash for the predictable result of a system wherein the keywords of Silkey may be scored and ranked according to the disclosure by Bubash.
As per dependent claim 77, Silkey, in combination with Raghunath and Bubash, discloses:
The apparatus according to claim 76, wherein the numerical score is supplied to a user of the apparatus during the search for any one of the set of keywords {See Bubash, [0053], wherein this reads over “In one instance, analyzer 324 can be utilized to compute a score for keywords (e.g., metadata 314, metadata 354) associated with the media 352. In the instance, score can be associated with a threshold value, a rank, and the like. It should be appreciated that the threshold value can be a user established value, an automatically determined value, and the like. Score can be a result of a simple mathematical computation, a statistical computation, and the like”}. 
Claims 79 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silkey, in view of Raghunath, and in further view of Bataller et al, USPGPUB No. 2018/0004760, filed on 10 November 2016, and published on 4 January 2018,
As per dependent claim 79, Silkey, in combination with Raghunath and Bataller, discloses:
The apparatus according to claim 73, wherein the digital media content comprises at least one of a video, in which similar videos are sorted into bins, and the set of prescribed descriptors includes bin identification information {See Bataller, [0029], wherein this reads over “[t]he keywords generated for a video can be used to identify other similar or related videos” and “In some implementations, a machine learning process may group the videos into clusters based on the set of keywords generated for each video.”}.
Silkey is directed to the invention of enhanced metadata collection and output.  The prior art combination of Silkey and Raghunath fails to disclose the claimed feature of “wherein the digital media content comprises at least one of a video, in which similar videos are sorted into bins, and the set of prescribed descriptors includes bin identification information.”
Bataller is directed to the invention of content-based video recommendation.  Specifically, Bataller discloses that “[t]he keywords generated for a video can be used to identify other similar or related videos” and “a machine learning process may group the videos into clusters based on the set of keywords generated for each video.”  See Bataller, [0029].  That is, Bataller discloses the grouping of videos into clusters (i.e. sorting videos into bins) according to a set of keywords (i.e. a set of prescribed descriptors).  Accordingly, wherein Bataller discloses the grouping of videos by keywords, it would have been obvious to one of ordinary skill in the art to improve the prior art of Silkey with that of Bataller for the predictable result of a system wherein the media items of Bataller which comprise video content may be classified into bins which are identified by the keywords as disclosed by Bataller..
As per dependent claim 82, Silkey, in combination with Raghunath and Bataller, discloses:
The method according to claim 81, further comprising the step of: assigning the digital media content to a bin, based on the at least one prescribed keyword {See Bataller, [0029], wherein this reads over “In some implementations, a machine learning process may group the videos into clusters based on the set of keywords generated for each video.”}. 
Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silkey, in view of Raghunath, and in further view of Huyghe et al, USPGPUB No. 2019/0340255, filed on 29 September 2018, and published on 7 November 2019.
As per dependent claim 84, Silkey, in combination with Raghunath and Huyghe, discloses:
The method according to claim 81, further comprising the steps of:
accepting instructions from a taxonomy administrator to expand the at least one prescribed keyword by adding one or more nodes to the digital content classification system {See Huyghe, [0019], wherein this reads over “determining a desired property for each node and each edge of the knowledge graph based at least in part on the desired search category corresponding to the keyword tag”; and [0042], wherein this reads over “[t]he technique can be performed by one or more processors of a computing device using a knowledge graph including a plurality of nodes that represent associations between digital assets and asset categories.”; and [0046], wherein this reads over “The action can include adding or deleting a selected node of the plurality of nodes of the knowledge graph. The action can also include synchronizing the digital asset collection to a cloud storage application The action can also include a change in a relationship between a first digital asset and a second digital asset”}; and, 
accepting instructions from a taxonomy administrator to reduce the at least one prescribed keyword by deleting one or more nodes from the digital content classification system {See Huyghe, [0040], wherein this reads over “[t]he technique can be performed by one or more processors of a computing device using a knowledge graph including a plurality of nodes that represent associations between digital assets and asset categories.”; and [0046], wherein this reads over “The action can include adding or deleting a selected node of the plurality of nodes of the knowledge graph. The action can also include synchronizing the digital asset collection to a cloud storage application The action can also include a change in a relationship between a first digital asset and a second digital asset”}. 
	Silkey is directed to the invention of enhanced metadata collection and output.  The combination of Silkey and Raghunath fails to disclose the claimed features of “accepting instructions from a taxonomy administrator to expand the at least one prescribed keyword by adding one or more nodes to the digital content classification system” and “accepting instructions from a taxonomy administrator to reduce the at least one prescribed keyword by deleting one or more nodes from the digital content classification system.”
	Huyghe is directed to the invention of digital asset search techniques wherein keyword suggestions are made based upon priority scores.  Specifically, Huyghe discloses that “determining a desired property for each node and each edge of the knowledge graph based at least in part on the desired search category corresponding to the keyword tag” and “[t]he technique can be performed by one or more processors of a computing device using a knowledge graph including a plurality of nodes that represent associations between digital assets and asset categories.”  See Huyghe, [0019] and [0042].  Furthermore, Huyghe discloses that “[t]he action can include adding or deleting a selected node of the plurality of nodes of the knowledge graph.”  See Huyghe, [0046].  That is, Huyghe discloses that a system wherein the nodes of a knowledge graph, which are based in part on a category and keyword tag, may be deleted or added (i.e. expand and/or delete nodes) from the system.  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Silkey with that of Huyghe for the predictable result of a system wherein the knowledge structure of Silkey may be further edited according to the knowledge graph editing features of Huyghe.
Claims 86-90 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silkey, in view of Chin et al, USPGPUB No. 2015/0286711, filed on 27 November 2012, and published on 8 October 2015, and in further view of Raghunath.
As per independent claim 86, Silkey, in combination with Chin and Raghunath, discloses:
A computer-implemented method of generating a dataset suitable for use in testing a machine learning algorithm, the method comprising the steps of:
storing a set of digital information in an electronic database {See Silkey, [0049], wherein this reads over “Construct database 114B may store metadata fields of a schema (e.g., in a knowledge structure, as described elsewhere herein) that can be intelligently associated with content objects, based on embedded metadata, media type, user input, etc.”}; 
inputting a set of metadata in the electronic database {See Silkey, [0090], wherein this reads over “As discussed elsewhere herein, construct database 114B may store a representation of an internal knowledge structure. The knowledge structure may comprise known, hierarchically-arranged metadata nodes or fields that can be associated with a content object based on the type of content object and other metadata (e.g., automatically detected or intuited, collected from a user, etc.).”}; 
associating the set of metadata with the set of digital information to create a digital dataset {See Silkey, [0100], wherein this reads over “In step 515, metadata, associated with the content object received in step 505, is received and/or detected. At least a portion of this metadata may be received from a user via one or more user interfaces (e.g., in response to one or more prompts). For example, application 300 may prompt the user to describe the content object, in response to which the user may enter a description of the content object. Additionally or alternatively, at least a portion of this metadata may be automatically detected based on metadata previously associated with the content object.”}; 
expanding the digital dataset by using an ontological network of foreign language counterparts formulated by multi-lingual mapping so that at least one qualifying translation is linked within the set of metadata {See Raghunath, [0021], wherein this reads over “In one example, a corpus of search logs (e.g., log of search queries submitted to a search engine by users) in a target language can be used to determine which of multiple candidate keyword translations is likely to be the best translation for an keyword in a source language. Such a determination can be based on a variety of factors, such as a frequency of occurrence for each of the candidate keywords in the search logs. For instance, one or more candidate keywords in the target language that occur in the search logs with the greatest frequency can be selected as the best translation of a keyword in the source language”; and [0022], wherein this reads over “The keyword can first be translated into a number of candidate keywords in French (e.g., using a machine translation process, or using an electronic language-to-language dictionary)”}, wherein the translations are deemed as qualifying based on at least one of a predetermined set of criteria and a dynamic set of criteria {See Raghunath, [0023], wherein this reads over “Localized translation can be used for translation of any of a variety of content, such as advertising keywords and/or descriptive keywords that are associated with content (e.g., keywords describing the subject matter of images, videos, articles, etc.). For example, an advertiser can go through several revisions for a set of keywords associated with an advertising campaign (e.g., collection of advertisements for a particular product/service) before arriving at a set of keywords that accurately target users likely to be interested in the advertising campaign"; and [0024], wherein this reads over “metadata (e.g., keywords) associated with an image can be translated using localized translation to accurately describe the subject matter of the image in another language. Such translated metadata (e.g., keywords) can be used in a variety of ways. For instance, a search engine providing an image search feature can use translated keywords to serve images to users submitting image search queries in other languages”};
ordering the set of metadata including the at least one qualifying translation {See Silkey, [0051], wherein this reads over “For example, metadata construct management module 330 may be used to add, revise, delete, reorganize, and/or otherwise modify and generate reports based on an internal construct database, representing a hierarchical arrangement of possible metadata fields, stored in construct database 114B”}; and, 
displaying, on an electronic display, the ordered set of metadata including the at least one qualifying translation in a hierarchical data tree, 
wherein the set of metadata describing a general category of the digital dataset are displayed at a top-level of the hierarchical data tree and the set of metadata describing a specific category of the digital dataset are displayed at a bottom-level of the hierarchical data tree {See Chin, [0053], wherein this reads over “The right part of FIG.4 shows an exemplary approach for building a hierarchical, tree-structured topic model, which is also simply called as a content tree. The content tree is constructed with one or more topics (referred to as "node(s)" of the content tree). A link (or referred to as branch) between two nodes can represent a parent-and-child relationship between the two topics. For example, a topic "content tree" of a root node can be taken as a parent topic of multiple subtopics including the topics "Swimming", "Tennis", "Food", "Movie" and "WP8". The topic "WP8" can be taken as a parent topic including a subtopic, i.e. the topic "Nokia", and the topic "Nokia" can be taken as a parent topic including a subtopic, i.e. the topic "Lumia 920".”}. 
	Silkey fails to disclose the claimed feature of “displaying, on an electronic display, the ordered set of metadata in a hierarchical data tree, and, wherein the set of metadata describing a general category of the digital dataset are displayed at a top-level of the hierarchical data tree and the set of metadata describing a specific category of the digital dataset are displayed at a bottom-level of the hierarchical data tree.”
	Chin is directed to the invention of a method for web information discovery wherein web contents are matched to respective topics.  Specifically, Chin discloses that “[t]he right part of FIG.4 shows an exemplary approach for building a hierarchical, tree-structured topic model, which is also simply called as a content tree” wherein “[t]he content tree is constructed with one or more topics (referred to as "node(s)" of the content tree)” and “[a] link (or referred to as branch) between two nodes can represent a parent-and-child rela201nslation for an keyword in a source language” and that “[t]he keyword can first be translated into a number of candidate keywords in French (e.g., using a machine translation process, or using an electronic language-to-language dictionary).”  See Raghunath, [0021]-[0022].  That is, Raghunath discloses that keywords may be translated to another language (i.e. foreign language translation) based on a corpus of search logs and/or a language-to-language dictionary (i.e. based on an ontological network formulated by multi-lingual mappings).
	As per the claimed feature of “wherein the translations are deemed as qualifying based on at least one of a predetermined set of criteria and a dynamic set of criteria,” Raghunath discloses that “[l]ocalized translation can be used for translation of any of a variety of content, such as advertising keywords and/or descriptive keywords that are associated with content (e.g., keywords describing the subject matter of images, videos, articles, etc.).”  See Raghunath, [0023].  The disclosure of “advertising keywords” and “descriptive keywords” would read upon the claimed feature of wherein the translations are deemed as quality based on “at least one of a predetermined set of criteria.” Additionally, Raghunath discloses that “an advertiser can go through several revisions for a set of keywords associated with an advertising campaign (e.g., collection of advertisements for a particular product/service) before arriving at a set of keywords that accurately target users likely to be interested in the advertising campaign."  Id.  The disclosure of allowing “revisions for a set of keywords” would read upon the claimed feature of wherein the translations are deemed as quality based on “a dynamic set of criteria.”
Wherein Raghunath discloses the aforementioned features directed to keyword translations for mutli-lingual documents and media items, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to improve the prior art combination of Silkey and Chin with that of Raghunath for the predictable result of a system wherein the keywords and metadata of Silkey may be further processed and translated according to the disclosed features found in Raghunath.
As per dependent claim 87, Silkey, in combination with Chin and Raghunath, discloses:
The computer-implemented method of claim 86, wherein the set of digital information is a digital media content comprising at least one of a digital image, a digital video, a digital audio track, and a digitized print media {See Silkey, [0050], wherein this reads over “In an embodiment, application 300 may comprise or be communicatively connected (e.g., via network(s) 120) to a content management system (e.g., for content objects 322 stored in data database 114A), which enables a user (e.g., website operator) to efficiently manage multiple content objects, such as text, photographs or other images, videos, electronic documents, layouts, themes, and/or the like.”}. 
As per dependent claim 88, Silkey, in combination with Chin and Raghunath, discloses:
The computer-implemented method of claim 86, wherein the set of digital information comprises at least one digital image and further wherein the at least one digital image is supplied by an electronic computer vision device configured to interpret the at least one digital image {See Silkey, [0102], wherein this reads over “In an embodiment, these metadata schema(s) (e.g., corresponding to the subsets or subgraphs described with respect to the disclosed knowledge graph) may be identified based on the metadata received and/or detected in step 515. For instance, continuing the example described above in which the user-input description of an image is matched to a value of "dental veneers" in construct database 114B, this value in construct database 114B may be associated, either directly or indirectly, with a "medical procedure" schema type.”}. 
As per dependent claim 89, Silkey, in combination with Chin and Raghunath, discloses:
The computer-implemented method of claim 86, wherein the step of ordering the set of metadata is done by a user {See Silkey, [0051], wherein this reads over “Metadata construct management module 330 may comprise a user interface and/or logic for generating reports regarding metadata, based on the data stored in data database 114A and/or construct database 114B. Metadata construct management module 330 may also comprise a user interface and/or logic for modifying the metadata stored in construct database” and “For example, metadata construct management module 330 may be used to add, revise, delete, reorganize, and/or otherwise modify and generate reports based on an internal construct database, representing a hierarchical arrangement of possible metadata fields, stored in construct database 114B”}. 
As per dependent claim 90, Silkey, in combination with Chin and Raghunath, discloses:
The computer-implemented method of claim 86, wherein the step of ordering the set of metadata is done by a smart machine {See Silkey, [0060], wherein this reads over “In addition, application 300 may employ an inference engine 310. Specifically, in an embodiment, application 300 uses a combination of human input and machine learning to analyze the metadata associated with managed content objects 322 to identify, for example, commonly-used labels and naming conventions.”}. 
As per dependent claim 92, Silkey, in combination with Chin and Raghunath, discloses:
The computer-implemented method of claim 86, further comprising the step of: 
matching the set of metadata and a set of keywords with external information to enhance machine learning {See Silkey, [0065], wherein this reads over “inference engine 310 may make any of its decisions based on other known variables, such as the user (e.g., a user profile), location, time zone, etc.”}. 
Claim 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silkey, in view of Chin et al and Raghunath, and in further view of Bubash.
As per dependent claim 91, Silkey, in combination with Chin, Raghunath, and Bubash discloses:
The computer-implemented method of claim 86, further comprising the step of: 
assigning numerical scores within the set of metadata, and wherein the step of ordering the set of metadata is based on the assigned numerical scores {See Bubash, [0037], wherein this reads over “In one embodiment, frequency, weighting, and/or priority values can be computed to determine a score which can be utilized to rank keywords in order of significance. For example, when the keyword (e.g., Julie) score (e.g., two thousand) is above a threshold value (e.g., one thousand), the keyword can be ranked up, and when the keyword (e.g., Victor) score (e.g., five hundred) is below the threshold value, the keyword can be ranked down.”}. 
Silkey is directed to the invention of enhanced metadata collection and output.  The combination of Silkey and Chin fails to disclose the claimed feature of “assigning numerical scores within the set of metadata, and wherein the step of ordering the set of metadata is based on the assigned numerical scores.”
Bubash is directed to the invention of enabling intelligent media naming and icon generation utilizing semantic metadata.  Specifically, Bubash discloses that “frequency, weighting, and/or priority values can be computed to determine a score which can be utilized to rank keywords in order of significance” such that the keywords can be ranked according to the score.  See Bubash, [0037].  That is, Bubash discloses that a score may be assigned to a keyword (i.e. the claimed feature of “assigning numerical scores within the set of metadata”) such that the keyword may be ordered according to the score (i.e. the claimed feature of “ordering the set of metadata is based on the assigned numerical scores”).  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Silkey and Chin with that of Bubash for the predictable result of a system wherein the keywords of Silkey may be scored and ordered according to the disclosure by Bubash.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/